Citation Nr: 0907935	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-27 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1944 to May 
1944, and had other active service from December 1950 to July 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 RO rating decision.  

As noted in more detail hereinbelow, the Veteran has appeared 
to raise claims of service connection for a cardiovascular 
disorder and Alzheimer's dementia.  Up until present, the RO 
has failed to issue a Veteran's Claims Assistance Act of 2000 
(VCAA) notice for these newly raised claims, and has failed 
to independently develop the claims.  Since the RO has not 
properly developed or certified those issues for appellate 
consideration, they are not presently before the Board and 
must be referred to the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Board finds that this matter must be remanded for three 
reasons.  

First, remand is necessary to allow the RO to adjudicate two 
newly raised claims of service connection that are 
intertwined with the present appeal.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 
Vet. App. 180 (1991) (where a decision on one issue would 
have a "significant impact" upon another, and that impact 
in turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined)); Parker v. Brown, 7 
Vet. App. 116, 118 (1994).  

More specifically, the central issue in the present appeal is 
whether the Veteran's service-connected disabilities alone 
render him unemployable.  The Veteran is currently service-
connected for bilateral hearing loss, post-traumatic stress 
syndrome (PTSD), and pulmonary tuberculosis.  

In an August 2007 statement, the Veteran appeared to raise a 
new claim of service connection for a cardiovascular disorder 
and Alzheimer's dementia to include as residuals of an in-
service injury or, in the alternative, as secondary to the 
service-connected disabilities.  

In its August 2008 Supplemental Statement of the Case (SSOC), 
the RO indicated that service connection for these 
disabilities would not be warranted.  However, as noted 
above, the RO has not issued a VCAA letter or independently 
developed these newly raised claims of service connection.  

Importantly, the Board notes, the Department of 
Transportation (DOT), Maritime Administration, recently 
issued the Veteran the Mariner's Medal.  A January 2007 
letter from the DOT explained that this award recognizes 
merchant marines who died or sustained injuries as a result 
of their service.  

Also of particular relevance is a treatment note from a VA 
medical center (VAMC) psychiatrist, who, in an October 2005 
statement, indicated that the Veteran's mental health 
deficits, including PTSD, delusional disorder due to 
dementia, and depressive disorder, nos, cause him to be 
totally and permanently unemployable.  

Similarly, in an August 2007 statement, a private (non-VA) 
psychiatrist stated that the Veteran's cardiovascular and 
dementia disabilities are "unequivocally . . . due in very 
large part to [the Veteran's] previously diagnosed service 
connected PTSD and hearing loss."  

Accordingly, the Board finds that the Veteran's TDIU claim is 
intertwined with the outcome of his newly raised claims of 
service connection.  

Second, remand is required because the Veteran submitted new 
evidence without a waiver of RO jurisdiction following the 
RO's August 2008 SSOC.  

Finally, remand is necessary because the Veteran has not been 
provided a VA examination with regard to his TDIU claim.  The 
Board notes an August 2006 statement indicating that the 
Veteran has difficulty traveling to examinations.  However, 
in light of the potential outcome of the newly raised claims 
of service connection, and after review of the other medical 
evidence of record, the Board finds that a VA examination is 
necessary.  

Accordingly, the RO should arrange for the Veteran to undergo 
a VA examination in order to determine whether his service-
connected disabilities alone render him unable to secure or 
follow a substantially gainful occupation.  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  See 38 C.F.R. § 3.655.  

If the Veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file a 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

Prior to arranging for the Veteran to undergo VA examination, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to his present 
claim.  

The RO's notice letter to the Veteran should explain that he 
has a full one-year period for response.  Further, the RO 
should advise the Veteran of the elements required to 
establish entitlement to an increased rating/TDIU per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Hart 
v. Mansfield, 21 Vet. App.505 (2007), and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008)

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims remaining on appeal

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to send the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
claim on appeal.  

The RO's letter should advise the Veteran 
of the elements required by 
Dingess/Hartmann, Hart, and Vazquez-
Flores, as cited above, regarding a claim 
for an increased rating/TDIU.  The letter 
should advise the Veteran of the 
respective duties of VA and the claimant 
in procuring evidence, and should invite 
the Veteran to provide VA with any 
evidence in his possession relevant to 
his claim that is not already of record.  

2.  If the Veteran responds, the RO 
should assist the Veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  Whether or not the 
Veteran responds to the letter above, the 
RO should obtain the Veteran's VA 
treatment records since February 2007.  

All records/responses obtained should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
Veteran's response has expired, and after 
adjudication of the Veteran's newly 
raised claims of service connection, the 
RO should arrange for the Veteran to 
undergo a VA examination at an 
appropriate medical facility.  

The entire claims file must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on the examination, the examiner 
should render an opinion as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the Veteran's 
service-connected disabilities together 
and without regard to his nonservice-
connected disabilities, preclude him 
from securing and following 
substantially gainful employment.  If 
the examiner cannot provide such an 
opinion without resorting to 
speculation, he or she should so 
indicate.  

The examiner should set forth all 
examination findings, along with a 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the TDIU claim in 
light of all pertinent evidence.  

If any benefit sought on appeal remains 
denied after readjudication, the RO should 
furnish the Veteran and his representative 
an appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and affords them the appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran need take no further action until otherwise 
notified, but he has the right to submit additional evidence 
and argument during the appropriate time period.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



